Title: [Diary entry: 4 November 1786]
From: Washington, George
To: 

Saturday 4th. Mercury at 43 in the Morning—54 at Noon and 54 at Night. Morning mild, clear, and pleasant with the wind Southerly in the afternoon. Rid to all the Plantations. In the Neck, finished gathering and Measuring the Irish Potatoes, wch. turned out as follow—viz.—In the Cut next the Barn 100 Bushels—There being 10 rows, every alternate one had a sprinkling of dung; 4 of which produced 52 bushels—the other being of another kind of Potatoe, produced not more than 1 Bushel, the 5 undunged rows yielded 48 Bushels.

The Middle cut turned out 50 Bushels & the Easternmost cut 25 Bushels only. As the number & length of the Rows were the same in these as the first the differe. in the quantity is to be ascribed to the difference of Land and to that part of the first cut in wch. the Potatoes grew having been dunged formerly over and above the sprinkling it got at Seed time. It is to be noted however that the last mentioned cuts were more missing than the first; and the whole more or less so. At Muddy hole compleated sowing the rye and at Dogue run only began this day to sow—the ground being too wet before. At the Ferry 2 plows employed in fallowing. On my return home found Colo. Pinkney his Lady & 4 Childn., Mrs. Middleton her Child nurse &ca. here—also Mr. Robt. and Mr. Lawe. Washington and Mr. Thompson. The 3 last went away after dinner—the others stayed all Night.